DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15 are pendingClaims 16-20 are previously withdrawn from consideration
Claims 1-15 are rejected

Information Disclosure Statement
The Information Disclosure Statement filed on 08/31/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 2 states “the system” and instead should state “the associated system” to maintain consistency.  Also, line 4 states “filter medium.  Examiner suggests amending the limitation to further recite “a filter medium”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Line 4 states “including filter medium”.  Examiner suggests amending the limitation to further recite “including a .  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Lines 1-2 states “the power source and sensor”.  Examiner suggests amending the limitation to further recite “the power source and the sensor” to avoid any possible antecedent issues.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  “A filter for use with an associated system that is configured to” on line 1 of claim 1, “wherein the power source is configured to” on line 7 of claim 1, “wherein the sensor is configured to” on line 9 of claim 1, “the sensor is configured to” on line 2 of claim 2, and “the sensor is configured to” on line 2 of claim 4.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the impurities” on line 4.  There is insufficient antecedent basis for this limitation in the claim.  Examiner’s note:  the preamble recites “a level of impurities” which is different than simply reciting impurities.  Furthermore, claim 1 recites the limitation "a conductive thread contacting the filter medium and electrically connected to the power source” on lines 5-6.  It is unclear what is electrically connected to the power source, the conductive thread or the filter medium?  Claims 2-6 are also rejected since these claims depend on claim 1.
Claim 7 recites the limitation "a change in electrical phenomena” on line 11.  It is unclear whether Applicant is referring to the same electrical phenomena as recited on line 9 of claim 7, or a different electrical phenomena.  If Applicant is referring to the same, Examiner suggests amending the limitation to further recite “a change in the electrical phenomena” to maintain consistency.  Claims 8-15 are also rejected since these claims depend on claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Angermann et al. (US 2001/0015131 A1) (hereinafter “Angermann”) in view of Filippov et al. (US 2003/0122669 A1) (hereinafter “Filippov”).

Regarding Claim 1:
Angermann teaches a filter for use with an associated system (motor vehicle system) that is configured to monitor a level of impurities in the filter (see FIG. 1) (see paragraphs 1 and 14 – “…a desorbable sorption filter…of a motor vehicle…”), the Examiner’s note:  these claim limitations are a part of the preamble and therefore are not structurally claimed in the body of the claim) (see paragraphs 23, 32, 36, 40 and 42), the filter including:
filter medium that screens out the impurities from a fluid (Examiner’s note:  this claim limitation is intended use of a filter medium) (see FIG. 2, a filter 10 also including an adsorber 14) (see paragraphs 14, 30 and 32), and
a conductive thread contacting the filter medium and electrically connected to the power source (see FIGS. 2-3, a metallic support 12 further including an expanded metal grid 16) (see paragraph 11 – “…a metallic support comprised of a conductive metal, whereby the support can be heated by flow of electric current…”) (see paragraphs 32-33 and 36);
wherein the power source is configured to provide electric current flowing through the conductive thread (electrical conductors providing electrical contact) (see paragraph 11 – “…a metallic support comprised of a conductive metal, whereby the support can be heated by flow of electric current…”) (see paragraphs 22, 23, 32, 36 and 42);
a sensor (contact sensors) (see paragraph 23); and
wherein the impurities in the filter cause a change in the electrical phenomena, which change indicates the level of impurities in the filter (see paragraph 23 – “…any creeping oxidation and change in the electrical resistance of the adsorber…”).
	Although Angermann teaches contact sensors configured to detect temperature and additional characteristics of the filter, Angermann does not explicitly teach wherein the sensor is configured to detect electrical phenomena resulting from the electric current flowing through the conductive thread.  

Angermann and Filippov are analogous inventions in the art of teaching a vehicle system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filter system of Angermann to include a sensor/circuit configured to detect electrical phenomena resulting from the electric current flowing, as taught by Filippov, to efficiently and effectively control the electrical resistance of the filter and metallic support to a desired level (see Filippov paragraph 26).

Regarding Claim 2:
The combination of Angermann in view of Filippov teaches the filter according to claim 1, wherein Filippov further teaches the sensor is configured to detect a voltage of the electric current flowing through the conductive thread, and the impurities produce a reduction in the voltage (see Filippov FIG. 2, a single differential amplifier 40 and AC-DC conversion circuit 42 to detect changes in the voltage, current and phase) (see Filippov paragraph 26).
Angermann and Filippov are analogous inventions in the art of teaching a vehicle system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filter system of Angermann to include a sensor/circuit configured to detect electrical phenomena resulting from the electric current flowing, as taught by Filippov, to efficiently and effectively control the 

Regarding Claim 3:
The combination of Angermann in view of Filippov teaches the filter according to claim 2, wherein Angermann further teaches:
the filter is an air filter (see Angermann FIG. 2, a filter 10 also including an adsorber 14) (see Angermann paragraphs 14, 30 and 32);
the fluid is air (see Angermann FIG. 2, a filter 10 also including an adsorber 14) (see Angermann paragraphs 14, 30 and 32);
the air filter removes the impurities from the air (see Angermann FIG. 2, a filter 10 also including an adsorber 14) (see Angermann paragraphs 14, 30 and 32); and
the impurities abrade at least a portion of the conductive thread, or the impurities dissipate the electric current flowing through the conductive thread causing the reduction in the voltage (see Angermann paragraph 11 – “…a metallic support comprised of a conductive metal, whereby the support can be heated by flow of electric current…”) (see Angermann paragraphs 22, 23, 32, 36 and 42).

Regarding Claim 4:
The combination of Angermann in view of Filippov teaches the filter according to claim 1, wherein Angermann further teaches:
the sensor is configured to detect an electromagnetic field produced by the electric current flowing through the conductive thread, an inductance of the conductive a metallic support comprised of a conductive metal, whereby the support can be heated by flow of electric current…”) (see Angermann paragraphs 22, 23, 32, 36 and 42); and
the impurities produce a change in the electromagnetic field, a change in the inductance, a change in the capacitance, or combinations thereof (see Angermann paragraph 23 – “…any creeping oxidation and change in the electrical resistance of the adsorber…”).

Regarding Claim 5:
The combination of Angermann in view of Filippov teaches the filter according to claim 4, wherein Angermann further teaches:
the filter is an oil filter (see Angermann FIG. 2, a filter 10 also including an adsorber 14) (see Angermann paragraphs 14, 30 and 32);
the fluid is oil (see Angermann FIG. 2, a filter 10 also including an adsorber 14) (see Angermann paragraphs 14, 30 and 32); and
the oil filter removes the impurities from the oil (see Angermann FIG. 2, a filter 10 also including an adsorber 14) (see Angermann paragraphs 14, 30 and 32).

Regarding Claim 6:
The combination of Angermann in view of Filippov teaches the filter according to claim 1, wherein Angermann further teaches the filter medium is a sheet like structure 

Regarding Claim 7:
Angermann teaches a system (motor vehicle system) for monitoring a level of impurities in a filter (see FIG. 1) (see paragraphs 1 and 14 – “…a desorbable sorption filter…of a motor vehicle…”) (see paragraphs 23, 32, 36, 40 and 42), the system comprising:
a power source (electrical conductors providing electrical contact for further providing electrical current (power)) (see paragraph 11 – “…a metallic support comprised of a conductive metal, whereby the support can be heated by flow of electric current…”) (see paragraphs 22, 23, 32, 36 and 42);
the filter including filter medium for screening out impurities from a fluid (Examiner’s note:  this claim limitation is intended use of a filter medium) (see FIG. 2, a filter 10 also including an adsorber 14) (see paragraphs 14, 30 and 32), and a conductive thread electrically connected to the power source (see FIGS. 2-3, a metallic support 12 further including an expanded metal grid 16) (see paragraph 11 – “…a metallic support comprised of a conductive metal, whereby the support can be heated by flow of electric current…”) (see paragraphs 32-33 and 36); and
a sensor (contact sensors) (see paragraph 23);
wherein the power source provides electric current flowing through the conductive thread (see paragraph 11 – “…a metallic support comprised of a conductive metal, whereby the support can be heated by flow of electric current…”) (see paragraphs 22, 23, 32, 36 and 42),
wherein the impurities in the filter cause a change in electrical phenomena, which change indicates the level of impurities in the filter (see paragraph 23 – “…any creeping oxidation and change in the electrical resistance of the adsorber…”).
Although Angermann teaches contact sensors configured to detect temperature and additional characteristics of the filter, Angermann does not explicitly teach wherein the sensor is configured to detect electrical phenomena resulting from the electric current flowing through the conductive thread.  
	Filippov teaches a vehicle filter system including a single differential amplifier 40 and AC-DC conversion circuit 42 to detect changes in the voltage, current and phase (see Filippov FIG. 2) (see Filippov paragraph 26).
Angermann and Filippov are analogous inventions in the art of teaching a vehicle system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filter system of Angermann to include a sensor/circuit configured to detect electrical phenomena resulting from the electric current flowing, as taught by Filippov, to efficiently and effectively control the electrical resistance of the filter and metallic support to a desired level (see Filippov paragraph 26).

Regarding Claim 8:
The combination of Angermann in view of Filippov teaches the system according to claim 7, wherein Filippov further teaches an indicator in communication with the 
Angermann and Filippov are analogous inventions in the art of teaching a vehicle system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filter system of Angermann to include a sensor/circuit configured to detect electrical phenomena resulting from the electric current flowing and provide an alert, as taught by Filippov, to efficiently and effectively control the electrical resistance of the filter and metallic support to a desired level (see Filippov paragraph 26).

Regarding Claim 9:
The combination of Angermann in view of Filippov teaches the system according to claim 8, wherein Filippov further teaches the alert is a wireless electronic communication transmitted to a receiver external to the system (see Filippov FIG. 7, a control unit 106) (see Filippov paragraphs 46-47).
Angermann and Filippov are analogous inventions in the art of teaching a vehicle system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filter system of Angermann to include a sensor/circuit and a control unit configured to provide an alert, as taught by Filippov, to efficiently and effectively control the electrical resistance of the filter and metallic support to a desired level (see Filippov paragraph 26).


Regarding Claim 10:
The combination of Angermann in view of Filippov teaches the system according to claim 7, wherein Angermann further teaches a vehicle (see Angermann paragraphs 1 and 14 – “…a desorbable sorption filter…of a motor vehicle…”), wherein:
the power source is a vehicle power source of the vehicle (electrical conductors providing electrical contact) (see Angermann paragraph 11 – “…a metallic support comprised of a conductive metal, whereby the support can be heated by flow of electric current…”) (see Angermann paragraphs 22, 23, 32, 36 and 42);
the filter is a vehicle filter of the vehicle (see Angermann FIG. 2, a filter 10 also including an adsorber 14) (see Angermann paragraphs 14, 30 and 32);
the sensor is a vehicle sensor arranged in the vehicle (contact sensors) (see Angermann paragraph 23);
the vehicle filter further includes electrical contacts for making an electrical connection to the vehicle power source (see Angermann FIG. 2, a filter 10 also including an adsorber 14) (contact sensors) (see Angermann paragraph 23) (see Angermann paragraphs 14, 30 and 32);
the system further includes an alignment mechanism aligning the filter relative to the vehicle so as to make the electrical connection between the electrical contacts and the vehicle power source (contact sensors) (see Angermann paragraph 23).




The combination of Angermann in view of Filippov teaches the system according to claim 7, wherein Angermann further teaches the power source and sensor (contact sensors) are external to the filter (electrical conductors providing electrical contact) (see Angermann paragraph 11 – “…a metallic support comprised of a conductive metal, whereby the support can be heated by flow of electric current…”) (see Angermann paragraph 23) (see Angermann paragraphs 22, 23, 32, 36 and 42).

Regarding Claim 12:
The combination of Angermann in view of Filippov teaches the system according to claim 7, wherein Filippov further teaches the sensor is configured to detect a voltage of the electric current flowing through the conductive thread, and the impurities produce a reduction in the voltage (see Filippov FIG. 2, a single differential amplifier 40 and AC-DC conversion circuit 42 to detect changes in the voltage, current and phase) (see Filippov paragraph 26).
Angermann and Filippov are analogous inventions in the art of teaching a vehicle system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filter system of Angermann to include a sensor/circuit configured to detect electrical phenomena resulting from the electric current flowing, as taught by Filippov, to efficiently and effectively control the electrical resistance of the filter and metallic support to a desired level (see Filippov paragraph 26).


The combination of Angermann in view of Filippov teaches the system according to claim 12, wherein:
the filter is an air filter (see Angermann FIG. 2, a filter 10 also including an adsorber 14) (see Angermann paragraphs 14, 30 and 32);
the fluid is air (see Angermann FIG. 2, a filter 10 also including an adsorber 14) (see Angermann paragraphs 14, 30 and 32);
the air filter removes the impurities from the air (see Angermann FIG. 2, a filter 10 also including an adsorber 14) (see Angermann paragraphs 14, 30 and 32); and
the impurities abrade at least a portion of the conductive thread, or the impurities dissipate the electric current flowing through the conductive thread causing the reduction in the voltage (see Angermann paragraph 11 – “…a metallic support comprised of a conductive metal, whereby the support can be heated by flow of electric current…”) (see Angermann paragraphs 22, 23, 32, 36 and 42).

Regarding Claim 14:
The combination of Angermann in view of Filippov teaches the system according to claim 7, wherein Angermann further teaches:
the sensor is configured to detect an electromagnetic field produced by the electric current flowing through the conductive thread, an inductance of the conductive thread, a capacitance of the conductive thread, or combinations thereof (see Angermann paragraph 11 – “…a metallic support comprised of a conductive metal, heated by flow of electric current…”) (see Angermann paragraphs 22, 23, 32, 36 and 42); and
the impurities produce a change in the electromagnetic field, a change in the inductance, a change in the capacitance, or combinations thereof (see Angermann paragraph 23 – “…any creeping oxidation and change in the electrical resistance of the adsorber…”).

Regarding Claim 15:
The combination of Angermann in view of Filippov teaches the system according to claim 14, wherein Angermann further teaches:
the filter is an oil filter (see Angermann FIG. 2, a filter 10 also including an adsorber 14) (see Angermann paragraphs 14, 30 and 32);
the fluid is oil (see Angermann FIG. 2, a filter 10 also including an adsorber 14) (see Angermann paragraphs 14, 30 and 32); and
the oil filter removes the impurities from the oil (see Angermann FIG. 2, a filter 10 also including an adsorber 14) (see Angermann paragraphs 14, 30 and 32).







Other Reference Considered
Harp (US 2014/0102984 A1) teaches a fuel filter monitor for fuel streams.

Sikora (US 5,433,772) teaches an electrostatic air filter for mobile equipment.

Roy et al. (US 2011/0116967 A1) teaches a self-sterilizing device using plasma fields.



Response to Arguments
Applicant’s arguments, see Remarks filed on 10/06/2021, with respect to the current claims 1-15 have been fully reviewed and considered.
A new set of claim objections regarding claims 1, 7 and 11 are now made (see above).
A new claim interpretation/analysis regarding claims 1, 2 and 4 is now made (see above).
A new grounds of 112(b) claim rejections regarding claims 1-15 are now made (see above).
	Applicant argues on pages 7-9 of the Remarks section “Angermann teaches that ‘undesirable gases’ are the impurities screen out of a fluid by the adsorber…used for separating out undesirable gases from air.  Accordingly, undesirable gases are the ‘impurities’ removed from air in Angermann, and thus, creeping oxidation cannot be 
	Examiner respectfully disagrees.  Examiner reminds Applicant to view the rejection as a combination of references, and not individually or separately.
	Angermann teaches a filter medium that screens out impurities from a fluid (see FIG. 2, a filter 10 also including an adsorber 14) (see paragraphs 14, 30 and 32), a conductive thread (see FIGS. 2-3, a metallic support 12 further including an expanded metal grid 16), and a sensor (contact sensors) (see paragraph 23).  Furthermore, the filter of Angermann screens out impurities from the fluid (air), as claimed by Applicant in dependent claim 3 (see Angermann paragraph 32 – “…a filter 10 according to the invention, which is suitable in particular for filtering air in a heating or air-conditioning system of a motor vehicle.  The filter has a metallic support 12, which can be heated by flow of current, and an adsorber 14 which is applied to the support 12.”).
Filippov is used merely to teach a vehicle filter system including a single differential amplifier 40 and AC-DC conversion circuit 42 to detect changes in the voltage, current and phase (see Filippov FIG. 2) (see Filippov paragraph 26).
Angermann and Filippov are analogous inventions in the art of teaching a vehicle system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filter system of Angermann to include a sensor/circuit configured to detect electrical phenomena resulting from the electric current flowing, as taught by Filippov, to efficiently and effectively control the electrical resistance of the filter and metallic support to a desired level (see Filippov paragraph 26).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Examiner, Art Unit 1773